Exhibit 10.288

 

FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[Domain Site, Garland, TX]

 

This FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of August 14, 2015 (the “Effective Date”), by and
between RCM Firewheel, LLC, a Texas limited liability company (“Seller”), and
ArchCo Residential LLC, a Delaware limited liability company (“Purchaser”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.            Seller and Purchaser entered into the Agreement of Purchase and
Sale dated as of April 29, 2015 (the “Original Agreement”), with respect to
approximately 135.89 acres of land located in Garland, Texas (the “Property”),
as more particularly described in the Purchase Agreement.

 

B.            Seller and Purchaser have also entered into the Amendment to
Agreement of Purchase and Sale, dated as of July 13, 2015 (the “First
Amendment”), the Second Amendment to Agreement of Purchase and Sale, dated as of
July 29, 2015 (the “Second Amendment”), and the Third Amendment to Agreement of
Purchase and Sale, dated as of August 6, 2015 (the “Third Amendment”). The
Original Agreement, as amended by the First Amendment, the Second Amendment and
the Third Amendment, is referred to in this Amendment as the “Purchase
Agreement”.

 

C.            Seller and Purchaser desire to amend the Purchase Agreement as set
forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.           Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.           Due Diligence Period. The Due Diligence Period shall expire on
August 14, 2015, and this Amendment serves as Purchaser’s Due Diligence Notice
under Section 2.2(b) of the Original Agreement.

 

3.           Geotechnical Investigation.

 

3.1           Geotechnical Investigation Period. Notwithstanding that the Due
Diligence Period expires on August 14, 2015, Purchaser shall have through August
31, 2015 (the “Geotechnical Investigation Period”) to (a) perform geotechnical
investigations for the Property (“Purchaser’s Geotechnical Investigation”), (b)
determine the scope of the Phase I Preparation Work and the Phases II & III
Preparation Work (as those terms are defined in Paragraph 3.2), and (c) obtain
the Phase I Preparation Cost Estimate and the Phases II & III Preparation Cost
Estimate (as those terms are defined in Paragraph 3.3).

 

3.2           Phase I Preparation Work. “Phase I Preparation Work” means the
work necessary, as determined by Purchaser’s geotechnical engineer, to prepare
the existing soils on the Phase I Land so that the soils are in an acceptable
state to receive the mass grading work relating to the Flood Plain Improvements
and are not detrimental to future building construction for the Phase I Project.
“Phase I Engineer’s Cost Estimate” means an estimate prepared by Purchaser’s
geotechnical engineer of the total costs to perform the Phase I Preparation
Work.

 

 

 

 

3.3           Phases II & III Preparation Work. “Phases II & III Preparation
Work” means the work necessary, as determined by Purchaser’s geotechnical
engineer, to prepare the existing soils on the Phase II Land and the Phase III
Land so that the soils are in an acceptable state to receive the mass grading
work relating to the Flood Plain Improvements and are not detrimental to future
building construction for the Phase II Project and the Phase III Project.
“Phases II & III Engineer’s Cost Estimate” means an estimate prepared by
Purchaser’s geotechnical engineer of the total costs to perform the Phases II &
III Preparation Work.

 

3.4           Purchaser’s Election Regarding Phase I Preparation Work. If the
Phase I Engineer’s Cost Estimate does not exceed $100,000, Seller and Purchaser
shall proceed to Closing for the Phase I Property and Seller, at Purchaser’s
cost, shall perform the Phase I Preparation Work before commencing the
construction of the Flood Plain Improvements in accordance with the Purchase
Agreement. Notwithstanding anything to the contrary in the Purchase Agreement,
if the Phase I Engineer’s Cost Estimate exceeds $100,000, Purchaser may elect,
by delivering written notice to Seller and Escrow Agent on or before the last
day of the Geotechnical Investigation Period, to either (a) terminate the
Purchase Agreement, or (b) proceed to Closing for the Phase I Property (the
“Phase I Closing Election”). If Purchaser terminates the Purchase Agreement in
accordance with this Paragraph 3.4, the Escrow Agent shall disburse the Earnest
Money to Purchaser in accordance with Section 9.2 of the Original Agreement, and
all further rights and obligations of the parties under the Purchase Agreement
shall terminate, except those which by their terms survive any termination of
the Purchase Agreement. If Seller and Purchaser proceed to Closing for the Phase
I Property in accordance with this Paragraph 3.4: (i) Seller will obtain an
estimate of the costs to perform the Phase I Preparation Work from the FPI
Contractor (the “Phase I Contractor’s Estimate”); (ii) Purchaser shall, at
Closing for the Phase I Property, deposit with the Escrow Agent, to be held in
the FPI Escrow Account in accordance with the terms and conditions of the FPI
Escrow Agreement, an amount equal to the least of (A) the Phase I Engineer’s
Cost Estimate, (B) the Phase I Contractor’s Estimate, or (C) such lesser amount
to which Purchaser and Seller may agree, each in its sole discretion; and (iii)
Seller shall perform the Phase I Preparation Work before commencing the
construction of the Flood Plain Improvements in accordance with the Purchase
Agreement.

 

3.5           Seller’s Election Regarding Phases II & III Preparation Work. If
the Phases II & III Engineer’s Cost Estimate does not exceed $100,000 and
Purchaser does not terminate the Purchase Agreement in accordance with Paragraph
3.4, Seller, at Seller’s cost, shall perform the Phases II & III Preparation
Work before commencing the construction of the Flood Plain Improvements in
accordance with the Purchase Agreement. If the Phases II & III Engineer’s Cost
Estimate exceeds $100,000, Seller may elect, by delivering written notice to
Purchaser and Escrow Agent on or before the third Business Day after Purchaser
delivers the Phases II & III Engineer’s Cost Estimate to Seller, to either (a)
perform, at Seller’s cost, the Phases II & III Preparation Work before
commencing the construction of the Flood Plain Improvements in accordance with
the Purchase Agreement, or (b) perform the Flood Plain Improvements in
accordance with the Purchase Agreement without regard to the Phases II & III
Preparation Work (the “No Preparation Work Election”). If Seller does not
deliver written notice of its election in accordance with the immediately
preceding sentence, Seller shall be deemed to have elected the No Preparation
Work Election. Purchaser and Seller will proceed to Closing for the Phase I
Property regardless of Seller’s election under this Paragraph 3.5.
Notwithstanding anything to the contrary in the Purchase Agreement, if Seller
elects the No Preparation Work Election in accordance with this Paragraph 3.5,
(i) Purchaser shall have the right but not the obligation to waive the Phase II
Option and the Phase III Option by delivering written notice to Purchaser and
Escrow Agent on or before the Closing the Phase I Property; and (ii) if
Purchaser waives the Phase II Option and the Phase III Option in accordance with
this Paragraph 3.5, Purchaser shall not be obligated to deliver the Phase II
Option Payment and the Phase III Option Payment at the Closing the Phase I
Property.

 

4.          Compaction Specifications. Seller agrees that the specifications for
the mass grading work to be performed as part of the Flood Plain Improvements
will include the compaction specifications recommended in the letter dated
August 6, 2015 from RGL Consulting Engineers to Purchaser. For clarity, the
specifications for the Phase I Preparation and the Phases II & III Preparation
Work will be separately determined.

 

 2 

 

 

5.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

6.          Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

7.          Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

 3 

 

 

Seller and Purchaser have executed this Amendment as of the Effective Date .

 

Seller:       RCM Firewheel, LLC   a Texas limited liability company       By:
/s/ Tim Coltart   Name: Tim Coltart   Title: President  

 

 4 

 

  

Purchaser:       ArchCo Residential, LLC   a Delaware limited liability company
      By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Chief Executive
Officer  

 

 5 

